.      .




    Honorable Henry Wade               Opinion No. C-505
    District Attorney
    Records Building                  Re:    Construction of House Bill
    Dallas, Texas 75202                      546, Acts of the 59th Legis-
                                             lature ~~~l~~g~e~~:on;:o~965,
                                             chaptei
                                             piled In Ve&on's as irticle
                                             2326~1, Vernon's civil Stat-
    Dear Mr. Wade:                           utesT
           Your request for an opinion asks the following question:
                "If the District and County Judges of Dallas
           County, Texas, raise the salaries of their respec-
           tive Court Reporters to the maximum amount allowed
           by H. B. 546, Ch. 371, Acts of the 59th Legislature,
           codified aa Article 2326&i, is It mandatory upon
           the Commissioners Court of Dallas County, Texas, to
           provide the necessary funds to pay the Increased
           salaries of the aforementioned Court Reporters?"
           Sections 1 and 2 of House Bill 546, Acts of the 59th Legis-
    lature, Regular Session, 1965, Chapter 371, page 781, compiled in
    Vernon's as Article 2326&-i, Vernon's Civil Statutes, read as fol-
    lows:
                "Section 1. In all counties in the State of
           Texas having a population of 900,000 or more, ac-
           cording to the last preceding or any future Federal
           Census, the judge of each district court, civil or
           criminal, and the judge of each county court at law,
           civil or criminal, shall appoint an official short-
           hand reporter for such court. The compensation of
           such reporters shall be fixed by the judge of the
           court in which such reporter serves at not less than
           Six Thousand Dollars ($6,000) per annum and not more
           than Eleven Thousand Five Hundred Dollars ($11,500)
           per annum, in addition to compensation for tran-
           scripts, statements of facts and other fees. The
           appointment of each such court reporter and the an-
           nual salary of such court reporter as fixed by the
           judge of the court In which such court reporter


                                    -2383-
Hon. Henry Wade, Page two bC-505)


      serves shall be evidenced by an order entered in
      the Minutes of each such court, which appointment
      and the salary so fixed shall continue in effect
      from year to year unless and until changed by or-
      der of the judge of the court in which such court
      reporter serves.
            "Sec. 2. A certified copy of the order ap-
       pointing such reporter and fixing the salary to
       be paid such reporter shall be transmitted to the
       commissioners court of such counties, who shall
       annually make provision for the payment of any
       such salary out of the general fund, the officers'
       salary fund, or out of such other fund as may be
       available for the purpose. The salaries of such
       reporters shall be paid In twelve (12) equal month-
       ly installments, and shall be In addition to tran-
       script fees, fees for statements of fact and other
       fees," (Emphasis added).
       In construing similar revisions, It was held in Attorney
General's Opinion V-707 (19487 that if a district judge sets the
salary of a district court reporter in accordance with the pro-
visions of Article 2326, Vernon's Civil Statutes, the commissioners
court was required to pay the salary so set. The conclusion reach-
ed in Attorney General"s Opinion V-707 is equally applicable to the
provisions of Article 2326~-1, Vernon's Civil Statutes, involved in
your request. Furthermore, It was held in Attorney General's Opin-
ion v-857 that the commissioners court has the authority to amend
the county budget to the extent to effectuate payment of salaries
provided by an act of the Legislature, stating:
           "The grant of an express power by the Legis-
      lature gives with it by necessary Implication
      every other power necessary and proper to exe-
      cution of the power expressly granted. Terre11
      v. Sparks, 104 Tex. 191, 135 S.W. 519 (lm
      Moon v. Allred, 277 S-by‘*
                               787 (Tex.Civ.App. 1925,
      writ dism.),
            "In view of the clear and unambiguous lan-
       guage of Senate Bill 92 it Is our opinion that
       it was the intention of the Legislature to grant
       to the Commissloners~ Court of every county the
       express power to allow the salary increases pro-
       vided therein on the effective date of said Act.
       Since the Commissioners' Court of Bexar County has
       the express power to raise the salary of its county


                                 -2384-
.     .




    Hon. Henry Wade, page three (C-505)


            officials within the limitations prescribed
            therein, it Is our opinion that the Commis-
            sioners' Court has the implied power to do
            those things necessary and proper to effec-
            tuate such salary~increases: to-wit, amending
            Its 1949 budget to the extent of providing
            for'such increases as it may determine to be
            necessary in accordance with the provisions
            of Senate Bill 92, Acts of the 51st Leglsla-
            ture."
           The court, in Wichita County v. Griffin, 284 S.W.2d 253,
    (Tex.Civ.App. 1955, error ref. n.r.e.) held that a statute em-
    powering district judges, within certain limits, to fix salaries
    of court reporters was not an unconstitutional delegation of
    power.
           You are therefore advised that the provisions requiring
    the commissioners court to pay the salaries of court reporters
    fixed by the judges, pursuant to the provisions of Article 2326&-l,
    are mandatory, and the commissioners court has the authority to
    amend its budget to effectuate the payment of the salaries so fix-
    ed.
                               SUMMARY
                   It Is mandatory that the commissioners
            court pay the salaries provided in House Bill
            546, Acts of the 59th Legislature, Regular
            Session, 1965, Chapter 371, page 781, compil-
            ed in Vernon's as Article 2326&-i, Vernon's
            Civil Statutes, when fixed by the judges of
            the various courts in accordance with the pro-
            visions   of Section 1 of Article 2326&-i, V.C.S.

                                     Yours very truly,
                                    WAGGONER CARR
                                    Attorney General


                                            John Reeves
                                            Assistant
    JR:ms




                                   -2385-
Hon. Henry Wade, page four (C-505)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Dean Arrlngton
Wade Anderson
Bill Allen
Ben Harrison
APPROVED FOR THE ATTORNEY GENERAL
By: To B. Wright




                                    -2386-